CONCURRENT OPINION OP
MR. JUSTICE MACLEARY.
The statement of the facts of this case contained in the first two pages of the opinion of Mr. Justice Wolf is accepted *296as correct. I agree with the judgment of this court in reversing the judgment of the court below, and in ordering the discharge of the prisoner. I also agree with some of the propositions announced by my colleague, Mr. Justice Wolf, but the reasoning used in his opinion is not altogether satisfactory to my mind. I will give the reasons which impel me to concur in the judgment of the court.
It is announced in the case of Flint, ex parte, 95 American State Reports, 853, that:
"If a court, when a defendant appears before it for( sentence, enters an order declaring that the sentence be, and the same is, hereby suspended, and the defendant permitted to go upon his own recognizance, it loses jurisdiction over him, and all subsequent proceedings by it are unauthorized and void.”
. This case is also reported in 25 Utah, 328 and 71 Pac. Rep., 530. It is based on section 4913 and 4915 of the Revised Statutes of Utah for the year 1898. Those sections are similar in all respects to sections 318 and 319 of the Code of Criminal Procedure of Porto Bico, and provide that: “When the defendant appears for judgment he must be informed of the nature of the charge against him, etc., and asked whether he has any legal cause to show why judgment should not be pronounced against him, and if no sufficient cause is alleged or appears to the court why judgment should not be pronounced it must thereupon be rendered.”
Penal Code of California, in section 1202, has a similar provision.
It was, then, clearly the duty of the court to pronounce the sentence upon the prisoner at the time he appeared; but this sentence was liable to be set aside or vacated at any time during the term at which it was rendered. It is said in Bassett v. United States, 76 U. S., 38, that “it is competent for a court, for good cause shown, to set aside a judgment of conviction at the same term at which it was rendered, although the defendant may have entered upon the imprisonment ordered by the *297sentence. ’ ’ This principle is one of very extensive application and well known and understood, and repeatedly approved by judicial decisions, both in England and in the United States. It is only necessary to refer to a few authorities which are: Lange, Ex parte, 85 U. S., 167; Goddard v. Ordway, 101 U. S., 752; Ayres v. Wiswall, 112 U. S., 190.
This judgment was rendered on the 16th of May, 1905, and on the next day was set aside and the prisoner discharged.
This court can take judicial cognizance of the terms of the district courts as fixed in accordance with law. These terms are fixed under section 13 of the Judiciary Act by the Attorney General, with the consent of the several district judges. The terms of the District Court of Aguadilla are as follows: First term, June and July; second term, October and November; third term, December and January; fourth term, February and March; fifth term, April and May; vacation, August and September.
On the appointment of the fiscal of the District Court of Aguadilla, who succeeded the one in office when the judgment of conviction was rendered on the 31st of July, he made a motion to set aside the order which was entered on the 16th of May, vacating the judgment of the previous day, and to sentence the prisoner, which was accordingly done. From that judgment this appeal is taken. The fifth term of the court during which the first judgment was rendered had expired on the last of May, and the first term beginning on July 1st, was in session when the judgment appealed from was rendered. The term at which the original judgment was rendered and vacated having expired, the court had lost all jurisdiction of the case, and consequently the judgment appealed from herein was null and void, and should have been set aside by this court, as was accordingly done.
For these reasons, briefly expressed, I concur' in the judgment rendered in this case.